           Case 1:15-cr-00616-AT Document 753 Filed 06/26/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: __________________
                                                                 DATE FILED: _6/26/2020____

              -against-
                                                                      15 Cr. 616-9 (AT)
FRANCIS ASSIFUAH,
                                                                         ORDER
                              Defendant.
ANALISA TORRES, District Judge:

        On June 23, 2020, Defendant, proceeding pro se, filed a motion to correct a clerical
mistake in the Amended Judgment in this case, ECF No. 556, issued on October 3, 2017. ECF No.
752. Defendant also requests that the Court mail a copy of the judgment reflecting his proposed
correction.

        Accordingly, it is ORDERED that by July 1, 2020, the Government shall respond,
indicating whether it opposes Defendant’s request.

       Chambers will mail a copy of this order to Defendant pro se.

       SO ORDERED.

Dated: June 26, 2020
       New York, New York
